DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 35 is objected to because of the following informalities:
Claim 35 should end with a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 42, this claim does not make sense and the Office cannot ascertain the structure that is meant to be claimed.  There appear to be two phrases and it is not clear how they should be connected.  For the purpose of further examination, this claim will not be further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22-27 and 29-37 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174629) (hereinafter “Giannini I”) in view of Brown et al. (US 4,871,004).
	Regarding claims 22, 27, and 29-37, Giannini I teaches a vulcanisable elastomeric composition for components of tires comprising at least 100 phr of at least one diene elastomeric polymer, from 1 to 80 phr of modified silicate fibers of nanometric size comprising from 3.8% to 12% by weight of magnesium with respect to the weight of the fibers themselves, and from 0 to 120 phr of a standard reinforcement filler (Page 5, lines 24-30).  The tire itself comprises one carcass structure comprising at least one carcass layer (ply) and a tread band applied in radially outer position with respect to the carcass structure wherein the tread band is formed of the rubber composition (Page 20, lines 5-20).
	Giannini I does not teach that the composition comprises from 0.1 to 20 phr of fibrillated polymer fibers of micrometric size.  However, Brown et al. teaches a composition comprising a vulcanizable elastomer having about 0.2 to about 20 parts by weight based on 100 parts of the elastomer (Col. 2, lines 30-35) of fibrillated aramid fibers (Col. 1, line 68) with a length of about 0.2 to about 5 mm, a diameter of about 5 to 20 microns, and an aspect ratio greater than 100 (Col. 2, lines 1-6).  Additionally, the aramid fibers have a surface area of about 4 to about 20 m2/g (Col. 3, lines 54-56).  Giannini I and Brown et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires including fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 0.2 to about 20 parts by weight of the fibrillated aramid fiber with its 
	As for the phrase “for bicycle wheels,” this is an intended use of the tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, there is no evidence to show that the prior art structure is not capable of performing the intended use.
	Regarding claim 23, Giannini I teaches that the modified silicate fibers have a diameter between 1 nm and 100 nm (Page 9, lines 34-35) and a length of lower than 10 microns (Page 10, line 1).
	Regarding claim 24, Giannini I teaches that the modified silicate fibers have an aspect ratio of at least 2:1 (Page 9, lines 23-25).
	Regarding claims 25 and 26, Giannini I teaches that the modified silicate fibers are derived from sepiolite fibers and palygorskite or atapulgite fibers (Page 10, lines 18-20).
	
Claims 22-26 and 28-37 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174628) (hereinafter “Giannini II”) in view of Brown et al. (US 4,871,004).
Regarding claims 22, 28, and 29-37, Giannini II teaches a vulcanisable elastomeric composition for components of tires comprising at least 100 phr of at least one diene elastomeric polymer, from 1 to 80 phr of modified silicate fibers of nanometric size comprising amorphous silica deposited on the surface of the fibers, and from 0 to 120 phr of a standard reinforcement filler (Page 4, lines 22-28).  The tire itself comprises one carcass structure comprising at least one carcass layer (ply) and a tread band applied in radially outer position with respect to the 
	Giannini II does not teach that the composition comprises from 0.1 to 20 phr of fibrillated polymer fibers of micrometric size.  However, Brown et al. teaches a composition comprising a vulcanizable elastomer having about 0.2 to about 20 parts by weight based on 100 parts of the elastomer (Col. 2, lines 30-35) of fibrillated aramid fibers (Col. 1, line 68) with a length of about 0.2 to about 5 mm, a diameter of about 5 to 20 microns, and an aspect ratio greater than 100 (Col. 2, lines 1-6).  Additionally, the aramid fibers have a surface area of about 4 to about 20 m2/g (Col. 3, lines 54-56).  Giannini II and Brown et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tires including fibers.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to add from about 0.2 to about 20 parts by weight of the fibrillated aramid fiber with its dimensions, as taught by Brown et al., to the rubber composition, as taught by Giannini II, and would have been motivated to do so to improve impact resistance, tear resistance, cut resistance, and resistance to growth of cuts (Col. 9, lines 5-10).
	As for the phrase “for bicycle wheels,” this is an intended use of the tire.  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  MPEP 2111.02 II.  In this case, there is no evidence to show that the prior art structure is not capable of performing the intended use.
	Regarding claim 23, Giannini II teaches that the modified silicate fibers have a diameter between 1 nm and 100 nm (Page 8, lines 4-5) and a length of lower than 10 microns (Page 8, line 6).
	Regarding claim 24, Giannini II teaches that the modified silicate fibers have an aspect ratio of at least 2:1 (Page 7, lines 29-31).
Regarding claims 25 and 26, Giannini II teaches that the modified silicate fibers are derived from sepiolite fibers, palygorskite or atapulgite fibers, halloysite fibers, wollastonite fibers, and mixtures thereof (Page 8, lines 11-14).

Claims 38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174629) (hereinafter “Giannini I”) in view of Brown et al. (US 4,871,004) and Giannini et al. (WO 2016/174628) (hereinafter “Giannini II”) in view of Brown et al. (US 4,871,004) as applied to claims 22 and 37 above, and further in view of Kuwayama et al. (EP 3064374).
Giannini I does not teach that the carcass ply comprises a plurality of reinforcement cords and that the cords are tilted, with respect to an equatorial plane of the tire, by a first angle comprised between about 30° and about 60°.  Nor does Giannini I teach that the carcass comprises a crown structure, and at the crown structure, a belt layer associated with and in a radially outer position with respect to the carcass structure.  However, Kuwayama et al. teaches a tire comprising a carcass, an inclined belt, with inclined belt layers including cords that extend at an inclination relative to a tire circumferential direction, and a circumferential belt, with circumferential belt layer including cords that extend along the tire circumferential direction, radially at an outer side of a crown portion of the carcass, wherein an inclination angle of the cords in the inclined belt layer is from 35° to 90° (Abstract).  Giannini I and Kuwayama et al. are analogous art because they are from the same field of endeavor, namely that of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to have a belt layer with cords with an inclination angle of 35° to 90°, as taught by Kuwayama et al., in the tire, as taught by Giannini I, and would have been motivated to do so to produce a tire with a good balance of steering stability, rolling resistance performance, and noise performance (Abstract).

Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Giannini et al. (WO 2016/174629) (hereinafter “Giannini I”) in view of Brown et al. (US 4,871,004) and Giannini et al. (WO 2016/174628) (hereinafter “Giannini II”) in view of Brown et al. (US 4,871,004) as applied to claim 22 above, and further in view of Otani (US 2015/0321516).
Regarding claim 39, Giannini I does not teach that the tire comprises one or more reinforcement layers arranged in a radially inner position with respect to said tread band.  However, Otani teaches a tire with a tread, a pair of beads each positioned on a radially inner side of the tread, a carcass bridging one of the beads and the other one of the beads, and a reinforcement layer laminated on the carcass on the radially inner side of the tread (Abstract).  Giannini I and Otani are analogous art because they are from the same field of endeavor, namely that of tires.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to arrange reinforcement layers in a radially inner position with respect to the tread, as taught by Otani, in the tire, as taught by Giannini I, and would have been motivated to do so in order to produce a tire with good handling, steering stability, and shock absorption (¶61, 62).
	Regarding claim 40, Giannini I does not teach that the one or more reinforcement layers are axially extended for a width section between 10% and 90% of the width of the tire.  However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05 II.A.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to optimize the width section of the reinforcement layers through routine experimentation and would have been motivated to do so in order to find the right balance of reinforcement to affect the handling and steering stability of the tire.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767